--------------------------------------------------------------------------------

EXHIBIT 10.94
 
AMENDED AND RESTATED LICENSE / SUPPLY AGREEMENT
 
THIS AMENDED AND RESTATED LICENSE/SUPPLY AGREEMENT (the “Agreement”), effective
as of the last signature date affixed below (the “Effective Date”), is made and
entered into by and between LOREM VASCULAR, PTY. LTD.,located at Level 12, 2
Queen Street, Melbourne 3000, Australia ("Lorem") and CYTORI THERAPEUTICS,
INC., a Delaware corporation, located at 3020 Callan Road, San Diego, CA 92121
("Cytori").   This Agreement replaces and supersedes in its entirety the
original LICENSE/SUPPLY AGREEMENT entered into between the Parties hereto on the
29th day of October, 2013 (the “Original Agreement”).
 
(Lorem and Cytori may each be individually referred to herein as a “Party” and
collectively as the “Parties”).


RECITALS


A.  WHEREAS, Cytori has acquired, developed and possesses, through the
expenditure of considerable time, effort and money, certain proprietary products
and intellectual property rights (including medical devices, techniques and
therapies, know-how, patents, patent applications and technical trade secrets)
in connection with regenerative cell technology and cell/tissue banking
technology, used to carry out regenerative cell therapies and treatments
(“Cytori Technology”), and


B.  WHEREAS, Lorem desires to obtain from Cytori, the exclusive license rights
to market, to sell and distribute the “Cytori Products” in the “Fields of Use”
within the “Territory” (as each of these terms are defined below); and


C.  WHEREAS, Lorem has agreed to purchase Eight Million (8,000,000) shares
common stock in Cytori at a price of Three Dollars ($3.00) per share for a total
of Twenty Four Million ($24,000,000) pursuant to the terms of the Stock Purchase
Agreement executed between the Parties; and


D.  WHEREAS, Cytori desires to grant to Lorem exclusive license rights to
market, to sell and distribute the “Cytori Products” in the Fields of Use within
the Territory, and to manufacture and supply to Lorem, the Cytori Products on
the terms and conditions set forth herein; and


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are acknowledged, the Parties agree as follows:
1

--------------------------------------------------------------------------------

1. DEFINITIONS




1.1 Defined Terms.  As used in this Agreement, the capitalized terms set forth
in this Section 1 shall have the following meanings:



“Affiliate” means, as to any Party, any Person that, directly or indirectly,
controls, or is controlled by, or is under common control with, such Party,
where “control” (including, with its correlative meanings, “controlled by” and
“under common control with”) means (a) the beneficial ownership of fifty percent
(50%) or more of the outstanding voting securities of a Party, or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Party, whether through the ownership of
securities or partnership or other ownership interests, by contract or
otherwise.


“Agreement” shall have the meaning set forth in the Preamble.


“Business Day” shall mean any day on which banking institutions are open in the
United States.


“Cardiovascular Field” shall mean applications of the Cytori Products for use in
the treatment of cardiovascular disease, including but not limited to:

  · Coronary heart disease (also ischemic heart disease or coronary artery
disease)

  · Cardiomyopathy - diseases of cardiac muscle

  · Acute myocardial infarction

  · Hypertensive heart disease - diseases of the heart secondary to high blood
pressure

  · Heart failure

  · Inflammatory heart disease

  § Endocarditis – inflammation of the endocardium.

  § Myocarditis – inflammation of the myocardium

  · Cerebrovascular disease- disease of blood vessels that supplies to the brain
such as stroke (including the brain)

  · PVD/PAD (Peripheral arterial/vascular disease) - disease of blood vessels
that supplies to the arms and legs

  · Valvular disease

  · Cardiac conduction system disorders

  · Pulmonary hypertension

  · Chronic obstructive pulmonary disease (COPD)

  · Acute Kidney Injury

  · Renal Failure

  · Other Kidney organ conditions



The Cardiovascular Field also includes Cytori’s proprietary, state-of-the-art
system for adipose tissue and adipose-derived stem and regenerative cell
("ADRC") harvesting, processing, cryopreservation, storage, and retrieval
in connection with the treatment of Cardiovascular Field related injuries and
conditions.
2

--------------------------------------------------------------------------------

“Cytori” shall have the meaning set forth in the Preamble.


“Cytori Products” shall mean all Cytori products identified in the attached
Schedule 1, including all future generations of such related Cytori products
applicable to the Fields of Use during the License Term.


“Delivery Date” shall mean the date of delivery of Cytori Product(s) by Cytori
to Lorem.


“Diabetes Field of Use” shall mean the treatment of Diabetes and related
conditions that are directly caused by Diabetes.


“Documentation” shall mean the user and technical manuals and other
documentation necessary in connection with commercialization of the Cytori
Products.


“Effective Date” shall have the meaning set forth in the Preamble.


“Equine Field of Use” shall mean the treatment of Horses for any and all medical
conditions where the Celution System may be applicable.


“Fields of Use” shall mean all applications and uses of the Cytori Products in
humans including but not limited to, the Cardiovascular Field, the Diabetes
Field of Use, the Orthopedic Field of use. The only excluded human medical
applications are the Hair Field of use, which has been previously licensed to
Bimini Technologies, Inc.  This definition also includes the Equine Field of Use
for the treatment of horses.


“Force Majeure Event” shall have the meaning set forth in Section 3.10.1


“Hair Field” shall mean sale and use of the Celution Product derived ADRC’s
applied "Locally" to the affected skin to reverse, stop or slow hair loss and/or
re-grow lost or removed hair and/or improve existing hair follicle thickness,
hair color, texture or form, whether alone or in combination with Puregraft
processed fat and/or scaffolds or matrices and/or any other additive or
combination of additives and alone or in combination with other procedures and
treatments.  "Locally" is defined as the delivery of cells into the skin and/or
epicutaneous and /or subcutaneous space at or adjacent to an affected area. This
Field of use may not be used or marketed to treat the underlying systemic
conditions that may be the causes of hair loss, such as thyroid or hormone
regulation, or immune disorders, though in such cases it may be used as a
localized treatment into the skin or subcutaneous space at or adjacent to an
affected area.  This Hair Field specifically excludes any and all marketing and
use of the Celution Products for the treatment of thermal and radiation burns to
the skin, as well as any systemic (such as intravascular, blood vessel) delivery
of cells.
3

--------------------------------------------------------------------------------

“Intellectual Property Rights” shall mean (a) all inventions (whether patentable
or not and whether or not actually reduced to practice), all improvements
thereto, and all patents, provisional and non-provisional patent applications
and patent disclosures, together with all reissuance’s, divisions,
continuations, continuations-in-part, renewals, extensions and reexaminations
thereof, (b) all copyrightable works, all works of authorship, all copyrights,
and all applications, registrations and renewals in connection therewith, (c)
all mask works and all applications, registrations and renewals in connection
therewith, (d) all trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, Internet domain names and corporate names,
together with the goodwill associated with any of the foregoing, (e) all trade
secrets and confidential business information (including, but not limited to,
ideas, research and development information, know-how, formulas, compositions,
biochemical and biological materials, reagents, assays, manufacturing and
production processes and techniques, technical data, data base rights, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals, and (f) any and all
applications and registrations of the foregoing (in any jurisdiction).


 “Liens” shall mean all liens, pledges, charges, mortgages, deeds of trust,
hypothecations, title defects, restrictions, conditions, easements, claims,
options, leases, rights of possession or use, encumbrances, adverse rights or
claims and security interests of any kind or nature whatsoever (including any
restriction on the right to vote or transfer), whether voluntarily incurred or
arising by operation of law or otherwise, including, without limitation, any
written or oral agreement to give or grant any of the foregoing.


“NDA” shall mean the Mutual Non-Disclosure Agreement, dated August __, 2013,
entered into by and among Cytori, and Lorem.


“Lorem IP” shall mean all Intellectual Property Rights owned by or acquired by
Lorem in connection with and during the term of this Agreement.


 “Orthopedic Field” shall mean applications of the Cytori Products for use in
connection with the tissues of the musculoskeletal system including: bones,
muscles, cartilage, and associated joints of the spinal and skeletal system, and
associated tendons, ligaments, spinal discs and synovium.


 “Party” and “Parties” shall have the meaning set forth in the Preamble.


 “Person” shall mean an association, corporation, individual, partnership, trust
or any other entity or organization, including a governmental entity, other than
a Party.


“Term” shall have the meaning set forth in Section 2.3.


 “Territory” or “Territories” shall mean the Country of Peoples Republic of
China, including Hong Kong, and the Countries of Australia, Malaysia and
Singapore.  Taiwan is not included within the Territory.
4

--------------------------------------------------------------------------------

“Trademark” shall mean all trademarks, service marks, trademark and service mark
applications, trade dress, trade names, logos, insignia, symbols, designs or
other marks identifying a party or its products.


 “Warranty Period” shall have the meaning set forth in Section 3.6.1.



1.2 References.  In this Agreement, a reference to:



(a)            A Section, Sub-section, Preamble, Recital, Attachment, Schedule
or Exhibit is, unless the context otherwise requires, a reference to a section
or sub-section of, or a preamble, recital, attachment, schedule or exhibit to,
this Agreement;


(b)            “This Agreement” (or any specific provision hereof) shall be
construed as references to this Agreement or that provision as amended, varied
or modified from time to time;


(c)            “$” or “USD” refers to United States Dollars, the lawful currency
for the time being of the United States of America; and


(d)            All references in this Agreement to “days” will, unless otherwise
specified herein, mean calendar days.



1.3 Headings.  Headings in this Agreement are for ease of reference only and
shall not affect the interpretation or construction of this Agreement.




1.4 Attachments, Schedules and Exhibits.  The Attachments, Schedules and
Exhibits attached hereto are incorporated herein and form a part of this
Agreement.




2. THE LICENSE GRANTED BY CYTORI




2.1 License Grant and Sublicenses.



2.1.1                Cytori License Grant.  Subject to the terms, conditions and
limitations set forth in this Agreement, Cytori hereby grants to Lorem an
exclusive, sublicenseable, fully paid-up, license to sell and use (including but
not limited to: import, market, offer to sell, use, distribute, service &
maintain) the Cytori Products within “Fields of Use” in the Territory during the
Term, excluding only the human fields of use as excluded in that definition. The
right of Lorem to grant sublicenses to any third party shall be subject to the
reasonable and prompt consent of Cytori, and full compliance with the terms of
this Agreement, and any breach thereof by any sublicensee shall be the
responsibility of Lorem.
5

--------------------------------------------------------------------------------

2.1.2                Sales and Distribution Restrictions.  Lorem acknowledges
and agrees that its right of License granted above does not include any rights
outside of the Territory and therefore, Lorem may not: (a) seek customers
through marketing or any other means in outside of the Territory, (b) establish
any branch or maintain any distribution depot for the Cytori Products outside of
the Territory; (c) market or sell the Cytori Products to any customer outside of
the Territory. Lorem also agrees that it shall not during the Term of this
Agreement, offer, promote, market, distribute or sell any form of cell therapy,
or other therapy that is or reasonably could be competitive to the Cytori
Products in the Fields of Use in the Territory. Lorem and Cytori each agree to
comply with the additional obligations and restrictions provided in Section 3.4
of this Agreement.




2.2 License Fees,  Royalty Payments & Opening Purchase Commitments.



2.2.1           License Fees. In consideration of the license granted by Cytori
to Lorem pursuant to Section 2.1, and for Cytori’s other obligations set forth
in this Agreement, Lorem shall pay Cytori a license fee in the amount of Five
Hundred Million Dollars ($500,000,000) (the “License Fee”) as follows:



  (a) Within thirty (30) calendar days of each date Lorem sequentially achieves
cumulative Gross Profits of Fifty Million Dollars (US$50,000,000) from the sale
of Cytori Products and related services, Lorem shall pay Cytori Ten Million
Dollars (US$10,000,000) in license fees (the “License Fee Payments”) by wire
transfer of immediately available funds to the bank account designated by Cytori
in writing. The License Fee Payments (for each subsequent increment of
US$50,000,000 in gross revenues) shall continue until Lorem has paid a total of
fifty (50) License Fee Payments for a total of Five Hundred Million Dollars
(US$500,000,000) . The above License Fee Payment rate was based upon a
substantially discounted Fields of Use consumable transfer price.



For purposes of illustration, when Lorem’s aggregate cumulative gross profits
equals Fifty Million Dollars (US$50,000,000), Lorem will immediately notify and
pay Cytori Ten Million Dollars (US$10,000,000).  When aggregate cumulative gross
profits equals One Hundred Million Dollars (US$100,000,000), Lorem will
immediately notify and pay Cytori Ten Million Dollars (US$10,000,000).  The
License Fee Payments will continue until Lorem aggregate cumulative gross
profits exceeds Two Billion, Five Hundred Million Dollars (US$2,500,000,000).


2.2.2          Royalty Payments. In consideration of the license and rights
granted by Cytori to Lorem pursuant to Section 2.1, and for Cytori’s supply
obligations set forth in this Agreement (specifically Product transfer pricing),
Lorem shall pay Cytori a Royalty (in addition to the License Fee Payments) of
thirty percent (30%) of Lorem’s Gross Profits for its operations in China,
Malaysia and Hong Kong each quarter, provided that royalty payments are to be
made two quarters (six months) in arrears. This Royalty Payment shall be payable
for the full Term of this Agreement.
6

--------------------------------------------------------------------------------

 
2.2.3
Opening Commercial Purchases.




  (a) Initial Order. On or before December 24, 2013, Lorem shall place an
Initial Order for the purchase of a minimum of:  twelve (12) Celution 800/IV
Devices; and one hundred and thirty (130) Celution 805/IV Consumable Sets for
immediate delivery in December.  The Initial Order price for each of the
Celution 800/IV Devices is***, and the Initial Order price for each of the
Celution 805/IV Consumable Sets is ***.




  (b) Effective upon receipt of regulatory approval in China (including class 1
approval), Lorem shall be required to place an opening order to purchase a
minimum of:  twenty-three (23) Celution 800/IV Devices; and one thousand one
hundred (1,100) Celution 805/IV Consumable Sets. The Cytori Product Pricing for
this order shall be as specified in Section 3.2.1.




2.3 Term and Termination.



2.3.1                Term of this Agreement.  The term of this Agreement shall
commence on the Effective Date and shall continue in full force and effect until
the expiration or termination of the “Term” for the License granted herein as
provided in Section 2.3.2 below.


2.3.2                Term of Licenses.  The term of the Licenses granted herein
shall extend from the Effective Date for a period of Thirty (30) years
thereafter (the “Term”).


2.3.3                License Term Extension.  An extension of the Term for the
License shall be granted provided the parties, acting in good faith (each using
their best efforts) are able to agree upon commercially reasonable extension
terms within six months prior to the end of the then current Term.


2.3.4                Termination.   This Agreement shall terminate in its
entirety:



  (a) Upon the expiration or earlier termination of the License granted under
this Agreement.


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
7

--------------------------------------------------------------------------------

  (b) Upon the material breach of this Agreement by a Party, their successors or
assigns or sublicensees (as applicable), provided such breach has not been cured
within sixty (60) days of receipt of notice of breach from the other Party. The
parties also agree that: (i) where the termination of a sublicensee may be fully
sufficient to prevent the breach from recurring (except in the case of Corrupt
activities in Section 3.13.1), that such lesser remedies may be pursued in
preference to terminating the entire Agreement, and (ii) If the Default is due
to a Failure of Supply event by Cytori (as defined in Section 3.3.8), such
Default shall be handled exclusively as prescribed in Section 3.3.8, which shall
be the sole remedy therefore




 
2.3.5
Bankruptcy.

 

  (a) In the event of the filing or institution of bankruptcy, liquidation or
receivership proceedings by or against Lorem; which proceedings are not
dismissed within 90 days after the filing thereof, Cytori shall then have the
full, unrestricted right to market, distribute and sell the Cytori Products into
the Territory within the Fields of Use for its own account.  Nonetheless, if any
reorganized Lorem, or any lawful successor of Lorem’s undivided herein licensed
interests is fully capable and willing to abide by the terms of this Agreement
and meet market demand for the Cytori Products in the Territory within one (1)
calendar year from the initial filing of bankruptcy, liquidation or receivership
proceedings, Cytori shall cease all such activities within the Fields of Use in
the Territory, and honor the terms of this Agreement with such party, provided
such party assumes all reasonable liabilities or commitments entered into by
Cytori in the Territory during such interim period. If no reorganized Lorem, or
any lawful successor of Lorem’s undivided interests licensed herein is capable
and willing to meet market demand for the Cytori Products within the (1) year
period, this Agreement shall terminate in its entirety.




  (b) In the event of the filing or institution of bankruptcy, liquidation or
receivership proceedings by or against Cytori; which proceedings are not
dismissed within 90 days after the filing thereof, Lorem shall be entitled to
exercise all rights pursuant to a Failure of Supply (Section 3.3.8), including
access to all Technology and Source Codes in Escrow, unless Cytori is able to
provide commercially reasonable assurances that it can and will continue to
supply the Celution Products to Lorem as contemplated by the Agreement.



2.4
Representations and Warranties.



2.4.1               Representations and Warranties of Cytori.  Cytori represents
and warrants to Lorem that:
8

--------------------------------------------------------------------------------

(a)            Cytori is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and that Cytori has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Agreement.
 
(b)            The execution, delivery and performance of this Agreement by
Cytori will not result in any breach or violation of, or conflict with, any
contract, agreement, undertaking, judgment, decree, order, law, regulation or
rule to which Cytori is a party or by which Cytori or any of its assets are
bound.


(c)            This Agreement has been duly and validly executed and delivered
by Cytori and is binding upon and enforceable against Cytori and its successors
and assigns in accordance with its terms.
(e)            Cytori has the full right and authority to grant the licenses
provided under Section 2.1 herein.


2.4.2            Representations and Warranties of Lorem.  Lorem represents and
warrants to Cytori that:


(a)            Lorem is a corporation duly organized, validly existing and in
good standing under the laws of the Australia, and that Lorem has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Agreement.


(b)            The execution, delivery and performance of this Agreement by
Lorem will not result in any breach or violation of, or conflict with, any
contract, agreement, undertaking, judgment, decree, order, law, regulation or
rule to which Lorem is a party or by which Lorem or any of its assets are bound.


(c)            This Agreement has been duly and validly executed and delivered
by Lorem and is binding upon and enforceable against Lorem in accordance with
its terms.


3.                   COMMERCIAL AGREEMENT


 3.2             Supply Arrangement.  Cytori agrees to manufacture and sell the
Cytori Products to Lorem during the Term of this Agreement for Lorem’s exercise
of the Licenses granted by Cytori in accordance with the commercial terms
contained herein, and subject to Lorem’s material compliance with all applicable
laws and the restrictions and obligations contained herein.


3.2              Prices and Payment Terms.


3.2.1            Product Price- China/Malaysia.  The transfer price for the
Cytori Product(s) for China, Hong Kong and Malaysia (excluding- shipping costs,
duties, taxes, import or export fees, installation, service or maintenance)
shall be determined as follows:
9

--------------------------------------------------------------------------------

  (a) Celution Cell Processing Devices (Celution 800 IV Devices)- initial
transfer price shall be***. One year standard warranty included.




  (b) Celution Consumable Kits (Celution 805 IV Consumable Sets)- transfer price
for consumables shall*** with initial pricing established in Schedule 2.  For
clarity,   ***   are anticipated to go down over time through efficiencies,
economies of scale and next generation products.




  (c) Standard Cardiovascular Cell/Tissue Bank- the initial transfer price for
all standard bank equipment, installation, training, software and SOP’s from
Cytori is   ***   (subject to inflation adjustments, demonstrated equipment cost
increases). The StemSource Web-based Software Database- shall be available for
use by Lorem customers free of charge for the first two years of operation of
the bank, and thereafter subject to flat annual access fee. The fee shall be
established annually based on a 30% discount from our standard annual fee per
Bank. Our current standard Database fee is   ***  .




  (d) Loaner Devices- Cytori shall provide Lorem One (1) Loaner Celution Device
(Loaner Devices) for every ten (10) new Celution Devices initially ordered
pursuant to Section 2.2.3 by Lorem.  The Loaner Devices shall be provided to
Lorem free of charge (excluding- shipping costs, duties, taxes, import or export
fees, installation, service or maintenance) and may consist of used and/or
refurbished devices (in good operating condition) or new devices in Cytori’s
sole discretion. Lorem may only use the Loaner Devices for temporary short term
use (not to exceed 3 months) as required in the event of malfunctions or
necessary repairs of a purchased system. These “Loaner Devices” may not be sold
or leased or otherwise lent to any customer except as expressly indicated above.
Subsequent to the first full year of commercial sales by Lorem, additional
Loaner Devices shall be made available to Lorem free of charge from time to time
as needed, based on mutual consultation concerning failure rates and required
loaner system availability, subject to the limitation that the total number of
Loaner Devices available shall at no time exceed ten percent (10%) of the total
purchased Celution Devices then operational in the field within three (3) years
of their original purchase date. Lorem is fully responsible to maintain and
repair all Loaner Devices keeping them in good working order during the
reasonable life expectancy thereof.



3.2.2            Intravascular/Cardiac Product Prices- Australia/Singapore. 
After completion of the Initial Order in Section 2.2.3 (a) the transfer price
for the Intravascular/Cardiac Cytori Product(s) for Singapore and Australia
(excluding- shipping costs, duties, taxes, import or export fees, installation,
service or maintenance) shall be determined as follows:

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
10

--------------------------------------------------------------------------------

  (a) Celution Cell Processing Devices (Celution 800 IV Devices)- initial
transfer price shall be***. Standard warranty included.




  (b) Celution Consumable Kits (Celution 805 IV Consumable Sets)- initial
transfer price shall be***for the consumables.




  (c) Standard Cardiovascular Cell/Tissue Bank- the initial transfer price for
all standard bank equipment, installation, training, software and SOP’s from
Cytori is   ***  (subject to inflation adjustments, demonstrated equipment cost
increases). The StemSource Web-based Software Database- shall be available for
use by Lorem customers free of charge for the first two years of operation of
the bank, and thereafter subject to flat annual access fee. The fee shall be
established annually based on a 30% discount from our standard annual fee per
Bank. Our current standard Database fee is   ***   .



3.2.3             Product Price- Australia/Singapore.  The transfer price for
the non-vascular Consumables Product(s) and Celution Cell Processing Devices for
Singapore and Australia (excluding- shipping costs, duties, taxes, import or
export fees, installation, service or maintenance) shall be ***for Consumable
Kits, and  ***Celution Cell Processing Devices.


3.2.4            Market Conditions and Inflation Adjustments- All fixed transfer
prices shall be subject to annual review to take into account market conditions
and necessary inflation adjustments based on the relevant Bureau of Labor and
Statistics Consumer Price Index. Price adjustments must not exceed 5% in any
year (either up or down), provided that such adjustments may exceed this 5%
limitation in the event that Cytori reasonably demonstrates that it has
experienced substantial cost increases, or in the event market price data
reasonably demonstrate the need for price reductions. Cytori shall provide
written notice in the event of any such price adjustment no less than 30 days
prior to the effectiveness of the increase.


3.2.5            Invoicing and Payment Procedure.  Cytori shall invoice Lorem
concurrently with its delivery of the Cytori Product(s) ordered by Lorem.  Lorem
shall pay for the Cytori Product(s) delivered in accordance with each Order
within a maximum of forty-five (45) calendar days from the date that Lorem
receives the corresponding invoice issued by Cytori.  Invoices issued by Cytori
shall reference the relevant Order number, and indicate (a) applicable tax (if
any), (b) quantities of Cytori Product(s) shipped, and (c) date of shipment of
the Cytori Product(s) to Lorem or its designee.


3.2.6            Late Payment.  If any payment amount under any invoice issued
by Cytori as specified herein becomes overdue, Lorem shall pay to Cytori, upon
written demand from Cytori, interest on the unpaid, overdue, balance at the
lesser of (a) the maximum rate permitted by law, and (b) ten percent (10%) per
annum on the outstanding, balance.  To the extent that any payment of Lorem is
overdue, payments received by Cytori from Lorem shall first be applied to any
such accrued but unpaid overdue amount. In the even any overdue amounts exceed
ninety (90) days from the date of invoice, Cytori shall not be required to
accept or ship any additional orders by Lorem until all outstanding invoices are
paid in full.

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
11

--------------------------------------------------------------------------------

3.3 Order and Forecast.



3.3.1            Orders.  The purchase and sale of the Cytori Product(s)
hereunder shall be made by written or electronic purchase order issued by Lorem
to Cytori, for purchase of Cytori Product(s) by Lorem (“Order(s)”).  Lorem
shall, on or before the first Business Day of each month, place an Order for
Cytori Product(s) in amounts for such month that are in accordance with the
applicable Forecast(s) previously submitted by Lorem in accordance with this
Section 3.3.  For all orders in each Territory that are purchased pursuant to
Binding Forecasts under Section 3.3.5, the “Delivery Date” specified in an Order
shall be no earlier than forty-five (45) days from the date the relevant Order
is placed by Lorem, provided that Cytori shall use commercially reasonable
efforts to deliver the Cytori Products sooner if early delivery is requested. 
For all Orders purchased prior to the implementation of Binding forecasts, the
Delivery Date specified in such Orders shall be no earlier than ninety (90) days
from the date the relevant Order is placed, unless an earlier date is mutually
agreed by the parties. Each Order will include: (a) a reference to this
Agreement and Section, (b) Order quantities, (c) specifications and/or
type/model number of the Cytori Product(s) ordered; (d) each Cytori Product unit
price and the total price for all Cytori Product(s) in the Order, (e) shipping
instructions, (f) requested Delivery Date in accordance with this Section 3.3.1
(including Delivery Dates for partial shipments of ordered Cytori Product(s) on
different dates); and (g) shipping and billing address.  In the event of any
conflict between or among the terms and conditions of this Agreement and the
terms and conditions specified in a Order (including Order acknowledgement by
Cytori), such provisions shall be construed in a mutually consistent manner or,
if such construction is not reasonably possible, the provisions of this
Agreement shall govern and prevail.


3.3.2            Order Acknowledgment.  Cytori shall confirm its receipt of an
Order electronically or by facsimile to Lorem within five (5) Business Days of
Cytori’s receipt of each such Order, stating the applicable Product purchase
price and expected Delivery Date.  For any Orders that exceed one hundred
twenty-five percent (125%) of the applicable Forecast in quantity, Cytori may
reject such Orders to the extent such Order exceeds 125% of the applicable
Forecast.  Cytori shall specifically acknowledge or reject any Order that
exceeds 125% of the Forecast  within five (5) Business Days from the date on
which Cytori receives such Order, or the order will be deemed accepted and
binding on the Parties.


3.3.3            Order Address.  All Orders shall be sent to the following
address:
12

--------------------------------------------------------------------------------

 
Cytori Therapeutics, Inc.
 
3020 Callan Road
 
San Diego, CA 92121, U.S.A.
 
Fax: 858-200-0951
 
E-mail:  orders@cytori.com
 
 
 
Attn: Customer Service



3.3.4            Order Changes.  Once submitted, Orders may not be withdrawn,
revoked or altered in any way by Lorem without Cytori’s prior written consent. 
Furthermore, except as specifically provided herein or otherwise agreed by Lorem
and Cytori, Orders accepted by Cytori may not be withdrawn, revoked, altered or
cancelled.


3.3.5            Partially Binding Forecast.  Beginning on the later of: (i)
twelve (12) months from the Effective Date, or (ii) twelve (12) months after the
receipt of regulatory approval for any specific country in the Territory, then,
on the [15th ] day of every second calendar month thereafter during the Term
(or, if such day is not a Business Day, then on the immediately following
Business Day), Lorem shall submit to Cytori a six (6) month rolling, partially
binding forecast (each a “Forecast”) of the quantities of each Cytori Product
anticipated to be purchased during the upcoming six (6) calendar month period
(the “Forecast Period”).  Each Forecast, and the quantities forecasted for
purchase during the Forecast Period covered thereby, shall be partially binding
upon CYTORI and Lorem as follows:


Month after
delivery of
Forecast by Lorem
Flexibility
Month 1:
Binding (100%)
 
(Shall be reflected without change in Orders sent in the month immediately
following the month on which the Forecast is delivered by CYTORI).
 
Month 2:
Binding (100%)
 
(Shall be reflected without change in the Forecast of the immediately following
month as Month 1).
 
Month 3:
(Partially Binding Month)
Partially binding
 
(Upward adjustment by no more than thirty percent (30%), or downward adjustment
by more than twenty percent (20%) of the amounts indicated for Month 3 may be
made by Lorem, as any such adjustments shall be reflected in the Forecast of the
immediately following month as Month 2).
 
Month 4:
(Partially Binding Month)
Partially binding
 
(Upward adjustment by no more than thirty percent (30%), or downward adjustment
by more than twenty percent (20%) of the amounts indicated for Month 4 may be
made by Lorem, as any such adjustments shall be reflected in the Forecast of the
immediately following month as Month 3).
 



13

--------------------------------------------------------------------------------

Month 5:
Non-binding (0%)
 
(May be completely changed in the Forecast, as any such adjustments shall be
reflected in the Forecast of the immediately following month as Month 4).
 
Month 6:
Non-binding (0%)
 
(May be completely changed in the Forecast, as any such adjustments shall be
reflected in the Forecast of the immediately following month as Month 5).
 



3.3.6            Manufacturing Capacity.  The Parties agree and acknowledge that
Cytori has a finite capacity to manufacture, or procure the manufacture of,
Cytori Product(s) during any given calendar quarter.  In the event Cytori
production limits result in material (25% or more) delivery shortfalls for any
two consecutive quarters, Cytori shall use its best efforts to increase
production capacity provided the then current Forecasts of Lorem (taken together
with other anticipated Product sales by Cytori) reasonably warrant such
increased capacity.


3.3.7            [Reserved].


3.3.8   Failure of Supply. In the event Cytori is unable to, or fails to supply
at least fifty percent (50%) of Lorem’s reasonable requirements for the Celution
Products for a period longer than four (4) months after the specified delivery
date, or one hundred percent (100%) of Lorem’s reasonable requirements for the
Celution Products for a period longer than eight (8) months after the specified
delivery date, and Cytori cannot provide Lorem with reasonably satisfactory
assurances that such failures or delays have been or will be fully and
completely eliminated (promptly), then Lorem shall be entitled to declare a
“Failure of Supply” by written notice to Cytori of its intent to exercise its
right to access the “Technology & Source Codes in Escrow”. Then, ten (10)
business days after delivery of the notice, Lorem shall be entitled to full use
and access to the escrowed information for the purpose of self manufacture of
the Celution Products for use in the Fields of Use in the Territory.  Cytori
shall use its best efforts to supply the Celution Products to Lorem from the
date of the notice until Lorem is able to self manufacture the Celution
Products. In the event Lorem begins self manufacture of the Celution Products,
Lorem shall continue to be required to pay Cytori the License Fees and Royalty
payments required by Sections 2.2.1 and 2.2.2, provided that Lorem shall be
entitled to offset one hundred and fifty percent (150%) of the reasonable and
documented expenses for developing the manufacturing capacity against such
License Fees and Royalty Payments owed under Sections 2.2.1 and 2.2.2. These
rights shall be Lorem’s sole remedy for Cytori's failure of supply. Lorem’s
right to self manufacture Celution Products due to a Failure of Supply is
expressly and strictly subject to absolute compliance with the Field of Use and
Territorial restrictions of this Agreement.
14

--------------------------------------------------------------------------------

3.3.9            Technology & Source Codes in Escrow.  Within sixty days of the
Effective Date of this Agreement, The parties shall enter into a mutually
negotiated Escrow Agreement, comparable to Iron Mountain’s standard “Three-Party
Master Depositor Escrow Service Agreement”, and any necessary supplemental
agreements, with an agreed commercially reliable technology storage company
(such as Iron Mountain) for the Celution Products manufacturing technology and
software codes.  The information stored shall be necessary and sufficient for a
third party manufacturer to make the Celution Products independently of the
original manufacturer and shall include all suppliers, vendors and third party
manufacturer contacts & contracts. This information shall continue to be
confidential between the Parties, and shall not be accessed by the
non-manufacturing party except as expressly permitted in Section Section 3.3.8. 
Cytori shall be responsible for acknowledging the rights of the Lorem exercising
its rights granted herein with respect to any third party, and shall fully
cooperate with the exercise of these rights. Cytori shall be responsible for the
start up fees payable to the Escrow provider (approximately $4,000), and the
parties shall share the annual maintenance fees (approximately $1,800) equally
thereafter.



3.4 Marketing & Supply Obligations and Restrictions.



3.4.1            Marketing Obligations of Lorem / Supply Obligations of Cytori. 
Lorem shall at all times use its best efforts to market Cytori Products within
the Fields of Use in the Licensed Territories, and Cytori shall at all times use
its best efforts to supply Cytori Products as ordered by Lorem hereunder in
keeping with the requirements of Section 3.3. Notwithstanding the foregoing,
Lorem’s due diligence requirements for China for the first five (5) years from
the Effective Date or three (3) years after receipt of regulatory approval in
China (whichever is shorter) are as follows:



  (a) Lorem shall use its best efforts to gain regulatory approval in China to
market and sell the Cytori Products in China for both non-vascular and
Intravascular/Cardiac indications. In support of this effort Cytori shall
establish partial manufacturing for the Celution Device and Consumable Cytori
Products in the United Kingdom to establish regulatory country of origin
designation in the U.K. Cytori shall also cooperate with Lorem’s efforts to
obtain approval in China with validated translations of Cytori documentation and
advice on the regulatory framework in the EU.

  (b) In each of the first three (3) years after regulatory approval is obtained
for intravascular use of the Celution Device in China, Lorem shall purchase a
minimum of fifty (50) Celution Devices each year for the China market, and at
least fifty (50) Consumable kits each year for each of the Celution Devices
purchased that year and fifty (50) Consumable kits for each Device previously
purchased for China.

15

--------------------------------------------------------------------------------

3.4.2            Distributors, Sub-Distributors, Sublicensees of Lorem.  Lorem
shall at all times seek, and use its best efforts to maximize the profit margins
of Lorem Vascular unless expressly agreed with Cytori in writing, excepting only
the initial stocking order for China which may be offered in China at a price
below Lorem’s cost of goods from Cytori. Without limitation on the foregoing,
Lorem agrees that it shall not enter into any sublicense, sales or distribution
relationships with any company, person or other entity that is either directly
or indirectly related to (via either family relationship, business relationship
or other financial relationship) any officer, manager, director or shareholder
in Lorem, or any of their Affiliates, or Lorem Affiliates, unless the
relationship (including all proposed terms) are fully disclosed to and approved
by Cytori in writing prior to finalizing such agreements.



3.5 Inventory Management and Shipment of Products.



3.5.1            Shipment.  Unless otherwise specifically agreed between the
Parties in writing, Cytori shall, at its own expense, procure from contract
manufacturer(s), if any, shipment and delivery of Cytori Product(s) EXW – Ex
Works (San Diego, to manufacturing subcontractor facilities, as interpreted in
accordance with INCOTERMS 2010).


3.5.2            Title and Risk of Loss.  Risk of loss and title to any Cytori
Product(s) purchased by Lorem pursuant to this Agreement shall pass from Cytori
to Lorem EXW shipping point.


3.5.3            Notice of Inability to Deliver Cytori Product(s).  Cytori shall
provide Lorem with immediate written notice if Cytori becomes aware that it will
not be able to deliver the relevant Cytori Product(s) on or within three (3)
days prior to the relevant Delivery Date specified in an accepted Order, or if
Cytori becomes aware that only a portion of the relevant Cytori Product(s) can
be delivered on or within three (3) days prior to the relevant Delivery Date
specified in an accepted Order.  Upon receipt by Lorem of such notice from
Cytori, Lorem shall instruct Cytori to either (a) deliver such deliverable
portion of the Cytori Product(s) in accordance with this Agreement and relevant
Order, or (b) reschedule shipment of all or a portion of such Cytori
Product(s).  If Cytori delivers a portion of the Cytori Product(s) ordered under
a certain Order pursuant to Lorem’s instructions pursuant to item (a) of this
Section 3.5.3, Cytori shall, at Cytori’s sole cost and expense (including air
transportation) and upon becoming able to complete such Order, promptly deliver
all remaining undelivered Cytori Product(s) specified in such partially
performed Order by air transportation, or such other means of transportation
directed by and/or reasonably acceptable to Lorem.



3.6 Product Warranties.



3.6.1.            Product Warranties.  Cytori warrants to Lorem for a period
that is the lesser of: (a) twenty-four (24) months from the Delivery Date of the
relevant Cytori Product(s) by Cytori to Lorem; or (b) twelve (12) months from
the date of delivery of such Cytori Product(s) by Loremor its designee to the
end-user or customer, (the applicable period referred to herein as the "Warranty
Period"), that any such Cytori Product(s) sold by Cytori to Lorem hereunder
shall:
16

--------------------------------------------------------------------------------

  (i) operate in a manner that meets the relevant Cytori Product(s)
specifications; and




  (ii) be free from defects, for reason(s) attributable to Cytori, in material,
design and workmanship.



3.6.2            Warranty Obligations.  During the Warranty Period, The Cytori
Devices and Consumables shall each carry the limited warranty as specified in
Schedule 3 hereto. Cytori Products manufactured by third parties (including
various Cell/Tissue Bank products, shall have only the warranty as provided by
the manufacturer of such products. 


3.6.3            Disclaimer of Warranty.  EXCEPT AS SPECIFICALLY SET FORTH IN
THIS SECTION 3.6, CYTORI DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND THOSE ARISING FROM A COURSE OF DEALING.  Lorem
DOES NOT WARRANT THAT ALL DEFICIENCIES, ERRORS, DEFECTS OR NON-CONFORMITIES OF
THE CYTORI PRODUCT(S) OR PARTS OR COMPONENTS THEREOF (WHETHER DIRECTLY OR
INDIRECTLY) SUPPLIED BY Lorem CAN BE CORRECTED.



3.7 Obsolescence.



3.7.1            Discontinuance by Cytori.  Cytori agrees and acknowledges that
it has an obligation to manufacture, supply and support the Cytori Product(s)
without interruption during the Term.  If Cytori wishes to discontinue the
manufacture and supply of any particular Cytori Product(s) during the Term,
Cytori shall provide written notice of such to Lorem not less than four (4)
months in advance of the last date such Cytori Product(s) can be ordered.  Upon
Lorem’s receipt of any such discontinuance notice by Cytori, Cytori shall
provide Lorem with the appropriate designation for a suitable replacement Cytori
Product(s) as reasonably necessary to the use of the Cytori Products in the
Fields of Use as herein contemplated by the parties. Cytori shall continue to
provide support for Cytori manufactured discontinued products as required for a
period of at least three years from the date of discontinuance.


3.7.2            Final Order.  Prior to the effective date of the (a) the
expiration or sooner termination of this Agreement, or (b) discontinuance of any
Cytori Product(s) by Lorem under Section 3.7.1, Lorem may make, and Cytori
agrees to accept, a final Order for the relevant Cytori Product(s) to be paid
for and shipped during a period commencing on the date of any such expiration,
sooner termination or discontinuance, and ending on the date that is six (6)
months after such date of any such expiration, sooner termination or
discontinuance.
17

--------------------------------------------------------------------------------

3.8 Marketing, Licensing and Insurance.



3.8.1            Marketing Authority.  Cytori retains the sole and exclusive
right and authority to market, distribute and sell the Cytori Product(s) in all
non-licensed Territories and/or Fields.  Lorem retains the sole and exclusive
right and authority to market, distribute and sell the Cytori Product(s) in the
Fields of Use in the licensed Territories, provided that upon either parties
reasonable request, the other Party shall, when reasonably practicable, allow
the requesting party access to the general marketing research & activities in
relation to the Cytori Product(s) to further the mutual expansion and
development of Fields of Use.


3.8.2            Product Use Restrictions/Representations. Lorem understands and
agrees that the Cytori Products which are labeled and intended for specific
indications may cause injury or death if used for applications outside such
specified labeling and instructions for use. Lorem agrees that only qualified
trained and licensed healthcare professionals in the Territory will be provided
authorization to use the Products in a manner consistent with all applicable
laws and regulations.


3.8.3.       False or Misleading Representations. Lorem shall make no false or
misleading representations to customers or other persons with regard to the
Cytori Products or Cytori.  Cytori shall permit Lorem to externally link the
Lorem website to the Cytori website, provided Cytori has the opportunity to
review and approve the content of the Lorem website that refers to Cytori or its
products (or utilizes Cytori Trademarks), which review and approval shall not be
unreasonably delayed or withheld.


3.8.4.           Rights In Marks.  Except as expressly agreed by the Parties
herein or elsewhere in writing, nothing in this Agreement shall be construed to
grant either Party any rights in any Trademarks of the other Party. 
Notwithstanding the immediately preceding sentence, Cytori hereby authorizes
Lorem, only for the purposes of labeling, marketing and selling the Cytori
Product(s), to use the Cytori Product(s)-related Trademark(s) of Cytori in the
conduct of the operation of the Fields of Use license. Use of specified Cytori
Trademarks by Lorem, shall be expressly limited by the following terms of use:


 (a)          Use of Cytori Marks by Lorem.  Cytori hereby grants to Lorem the
exclusive right and license within the Fields of Use to use the specified Cytori
Marks solely in connection with the promotion, sale and distribution of the
Products in the Territory during the Term of this Agreement. Lorem may grant
sublicenses to any third party, subject to the reasonable & prompt consent of
Cytori, provided Cytori may not object to any sublicense grant reasonably
related to Lorem's operations contemplated in the letter and spirit of this
Agreement. Sublicensees must remain in full compliance with the terms of this
Agreement, and any breach thereof in relation to the Cytori Marks shall be the
responsibility of Lorem.   All rights with respect to Cytori Marks and all other
trademarks, service marks and trade names used by Cytori not specifically
granted to Lorem in this Agreement shall be and hereby are reserved to Cytori.
18

--------------------------------------------------------------------------------

(a)            Acknowledgment of Ownership.  Lorem acknowledges that (i) Cytori
owns the Cytori Marks and all goodwill associated with or symbolized by Cytori
Marks, (ii) Lorem has no ownership right in or to any Cytori Marks, and (iii)
Lorem shall acquire no ownership interest in or to any of Cytori Marks by virtue
of this Agreement.  Lorem shall do nothing inconsistent with Cytori’s ownership
of the Cytori Marks and related goodwill and agrees that all use the Cytori
Marks by Lorem shall inure to the benefit of Cytori.  Nothing in this Agreement
shall be deemed to constitute or result in an assignment of any Cytori Marks to
Lorem or the creation of any equitable or other interests therein.  Lorem shall
not use any Cytori Marks in any manner as a part of its business, corporate or
trade name or otherwise.


(b)            Form of Use.  Lorem shall use Cytori Marks only in the form and
manner as reasonably agreed from time to time by Cytori.  Lorem shall mark each
Product and/or all advertising, promotional or other materials bearing any of
Cytori Marks with such notices as Cytori may require, including, but not limited
to, notices that Cytori’s Marks are trademarks of Cytori and are being used with
the permission of Cytori.


(c)            Submissions.  Lorem shall submit to Cytori for its written
approval before any use is made thereof, representative samples of all Products,
stationery, invoices, catalogs, brochures, packages, containers, and advertising
or promotional materials bearing any of Cytori Marks which Lorem or its Agents
prepare.  Lorem shall not make any use of Cytori Marks unless and until it
receives Cytori’s prior written approval.  Cytori shall have the absolute right
to approve or reject any proposed use(s) of any of Cytori Marks, in its sole
discretion.


(d)            Registration.  Cytori shall have the sole and exclusive right
(but not the obligation) to obtain trademark registration in the Territory for
any Cytori Marks (or any confusingly similar Marks) or to take such other action
with respect to the Cytori Marks as it deems appropriate.


(e)            Infringement Information.  Lorem shall notify Cytori promptly of
any unauthorized use of Cytori Marks or of any mark confusingly similar thereto
which comes to its attention.  Cytori shall have the sole right to determine
whether or not any action shall be taken against any such infringement.


3.8.5.           Software Rights.   With respect to any software products
incorporated in or forming a part of the Products hereunder, Cytori and Lorem
intend and agree that such software products are being licensed and not sold,
and that the words "purchase", "sell" or similar or derivative words are
understood and agreed to mean "license", and that the word "Lorem" or similar or
derivative words are understood and agreed to mean "licensee" with respect to
the software component.  Notwithstanding anything to the contrary contained
herein, Cytori or its licensor, as the case may be, retains all rights and
interest in software products provided hereunder.
19

--------------------------------------------------------------------------------

3.8.6.           Grant of Rights.          Cytori hereby grants to Lorem a
royalty-free, non-exclusive license, to use software provided hereunder solely
for end-users business purposes on the hardware products provided hereunder and
to use the related documentation solely for the purpose of the use of Products
as authorized under this Agreement. This license terminates when Lorem lawful
possession of the hardware products provided hereunder ceases, unless earlier
terminated as provided herein.  Lorem agrees to hold in confidence and not to
sell, transfer, license, loan or otherwise make available in any form to third
parties the software products and related documentation provided hereunder.
Neither may Lorem disassemble, decompile or reverse engineer, copy, modify,
enhance or otherwise change or supplement the software products provided
hereunder without Cytori's prior written consent.  Cytori will be entitled to
terminate this license if Lorem fails to comply with any term or condition
herein.  Lorem agrees, upon termination of this license, immediately to return
to Cytori all software products and related documentation provided hereunder and
all copies and portions thereof.


3.8.7.           Third Party Software. Certain of the software products provided
by Cytori may be owned by one or more third parties and licensed to Cytori. 
Accordingly, Cytori and Lorem agree that such third parties retain ownership of
and title to such software products.


3.8.8            Insurance.  Each Party will, maintain adequate commercial
general liability insurance and product liability insurance, in amounts which
are reasonable and customary within the industry.  Subject to reasonable
insurance policy limitations and exclusions, such product liability insurance of
each Party shall insure against all liability arising out of the use,
manufacture (including packaging and delivery), sale, offer for sale,
importation, distribution, marketing and promotion of the Cytori Product(s)
throughout the world.



3.9 Country of Manufacture.



3.9.1            Country of Origin Certification.  Upon Lorem request, Cytori
shall provide Lorem with an appropriate certification stating the country of
origin for Cytori Product(s), sufficient to satisfy the requirements of the
customs authorities of the country of receipt and any applicable export
licensing regulations, including those of the United States, United Kingdom,
Germany, Europe, and Japan.


3.9.2            Customs Authorities; Export Regulations.  Lorem shall notify
Cytori of any requirement from applicable customs authorities, and Lorem will
comply in a timely manner with such requirements.  Upon Lorem’s reasonable
request, Cytori shall assist Lorem with certification stating the country of
origin to satisfy the requirements of the customs authorities of the country of
receipt and the countries of Lorem’s distribution operations.



3.10 Force Majeure Events.

20

--------------------------------------------------------------------------------

3.10.1          Force Majeure.  To the extent that either Party to this
Agreement is temporarily unable to perform its obligations hereunder, in whole
or in part, due to causes beyond such Party’s reasonable control, including, but
not limited to, acts of God, acts of war, acts of terrorism, civil disturbance,
governmental action, strikes, fire, flood, typhoon, peril or accident at sea,
inability to secure materials and transportation or facilities, walkouts or
lock-outs or other labor disputes beyond the reasonable control of such Party
(each, a “Force Majeure Event”), the time for performing such Party’s
obligations will be extended until such time (a) as the Force Majeure Event has
been resolved or otherwise mitigated or eliminated, or (b) as mutually agreed by
the Parties, and in case of either (a) or (b), so as not to materially impede or
prevent performance of such Party’s obligations; provided, however, that the
Party claiming the benefit of this provision shall provide to the other Party
prompt written notice and reasonable evidence of the occurrence of such Force
Majeure Event, and shall cooperate with the other Party in taking all such
commercially reasonable actions as may be necessary or appropriate to mitigate,
avoid or lessen the adverse effects of such Force Majeure Event, as it may
relate to the performance of each Party’s respective obligations hereunder.  In
no event shall a Party’s inability to pay any sums due hereunder or otherwise
perform any of its financial obligations hereunder be independently deemed to be
a Force Majeure Event.  Until such Force Majeure Event is so resolved, mitigated
or eliminated, or until expiration of the time period mutually agreed by the
Parties, the Party so unable to perform its obligations shall not be deemed to
be in default under or in breach of this Agreement; further provided that the
Parties shall in any event be required to perform all other obligations
hereunder which are reasonably capable of being performed during the continuance
of such Force Majeure Event.  In the event that the Parties do not agree upon
the occurrence of a Force Majeure Event, then the matter shall be submitted to
arbitration pursuant to the provisions of Section 4.3 hereof.  Subject to the
foregoing, a Force Majeure Event may include (a) the occurrence of any pandemic,
epidemic or prevalent disease or illness with an actual or probable threat to
human life, including, without limitation, atypical pneumonia or Severe Acute
Respiratory Syndrome (SARS), or avian influenza, or (b) adherence to any travel
restriction, warning or advisory issued in relation thereto by the Government of
the United States, the World Health Organization (WHO) or the U.S. Centers for
Disease Control (CDC), or (c) any quarantine or similar measure taken in
relation thereto by any governmental authority to prevent the spread of any
communicable disease, or (d) any unavailability of any resources or services
resulting directly from any of the foregoing, or (e) impossibility to deliver
Cytori Product(s) due to export/import restriction derived from a governmental
regulation that would make the export/import act illegal.  In the event that a
Force Majeure Event continues for three (3) months or longer, either Party may
terminate and cancel any and all outstanding Orders, regardless as to whether
accepted by Cytori, by written notice to the other Party.
21

--------------------------------------------------------------------------------

3.11 TRAINING.

 
3.11.1 Initial & Follow-up Training.  Prior to launch of marketing and sales
efforts by Lorem, Cytori shall conduct training for the designated and
reasonably qualified Lorem staff or designees on how to set up, operate and use
the Celution Products as contemplated to be used pursuant to the license granted
herein. Lorem designated personnel shall also be trained in the installation,
maintenance and basic field repairs of the Cytori Products, including software
upgrades and troubleshooting. This training shall be conducted at least twice in
the first year after the Effective Date at the Lorem designated facilities in
China, Malaysia or in San Diego, CA or in licensed Territories as desired by
Lorem. During the second year after the Effective Date, Cytori agrees to provide
additional or refresher Cytori Product training from time to time as reasonably
requested, provided such training shall occur in San Diego, CA or at such other
location as mutually agreed by Cytori and Lorem.
 
After the first two years, Cytori shall make additional training available as
reasonably required for a modest cost based fee, as it is the express
expectation of the Parties that Lorem shall be responsible for training its own
employees and its customers after the first two years, except in the case where
new products are introduced by Cytori of the complexity that requires
re-certification for all persons involved in the installation, maintenance or
repair of the Cytori Products. In the Case of such new Cytori Products, Cytori
shall make additional training available free of charge in locations as
reasonably agreed.


3.11.2  Clinical Training and Case Support.  During the first year after the
Effective Date, Cytori shall also provide reasonable training to Lorem employees
or designees as required to train competent and properly qualified medical
personnel to utilize the Cytori Products clinically in the Fields of Use.  In
any event, Cytori will provide in person case support for no less than ***  
separate clinical cases within the first two years from the Effective Date, at
times and locations as reasonably and mutually agreed. Cytori shall also
collaborate with and assist Lorem in training initial Centers of Excellence in
China, and in access to international guest surgeons experienced in various
therapeutic fields of use for the Cytori Products.



3.12 REGULATORY.

 
3.12.1 Regulatory Matters.  Lorem shall be responsible for obtaining all
necessary government approvals, registrations, consents, licenses and permits of
the Territory that are required for the marketing and sale of the Cytori
Products in the Fields of Use of the Territory (“Approvals”), and for complying
with any and all applicable statutory, administrative or regulatory requirements
of the Territory for product labeling and packaging, product documentation such
as traceability, samples, sales literature and records, and documentation for
recalls including but not limited to product serial numbers for each product
sold identifiable by account and date of sale, which documentation shall be
maintained on a permanent basis by  Lorem notwithstanding termination or
expiration of this Agreement. Lorem shall also maintain records of all product
registrations with any government agency or health authority, or any
registration, approvals, or filing of this Agreement.  Without limiting the
generality of the foregoing:

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
22

--------------------------------------------------------------------------------

(a)  Lorem shall bear all costs, fees and expenses associated with obtaining
regulatory approvals and for complying with laws of the Territory. 
Notwithstanding the forgoing, in the event and to the extent that Cytori has
already obtained regulatory Approvals in the Territory, Lorem shall bear no
expense for these or other Cytori efforts to obtain the same.


(b)  Lorem shall promptly provide to Cytori, upon Cytori’s request, such
evidence that Cytori shall require, including, but not limited to, an opinion of
any independent attorney licensed to practice law in the Territory confirming
that all Approvals necessary to import and sell the Products in the Territory
have been obtained and that Lorem's sales of the Products are in compliance with
all Laws in the Territory.  If such evidence is not received by Cytori , Cytori
shall be entitled to hold shipment of the Products until such evidence is
received.


(c)  Notwithstanding the foregoing, and subject to the Lorem’s ongoing
commitment of Confidentiality (as specified in the Mutual NDA) for all
regulatory information provided by Cytori, Cytori shall provide access to its
regulatory files,  the Cytori Products, and relevant clinical data as reasonable
or necessary for Lorem in its regulatory activities. Cytori shall also from time
to time provide reasonable regulatory counsel and advice from its internal
regulatory team to aid Lorem’s qualified regulatory personnel in the application
and use of the Cytori regulatory materials.



3.13 COMPLIANCE WITH LAWS.



3.13.1 Corruption. Each party will comply with all applicable laws and
regulations with respect to their activities contemplated herein. Each Party
agrees that it will not knowingly assist or participate in any violation of laws
or regulations applicable to Cytori or Lorem, including the United States
Foreign Corrupt Practices Act and the UK Anti-Bribery Act, and any similar
anti-bribery or anti-corruption laws applicable to its business activities. For
purposes of clarity, each party represents and warrants that it will comply with
all laws applicable to the conduct of business practices, including those that
prohibit gratuities, inducements, or certain other payments; including, payments
of money or anything of value offered, promised or paid, directly or indirectly,
to any government official, or public or political officer, or other person to
induce such person or official to use their influence with a government or
instrumentality to obtain an improper business advantage for Cytori or Lorem in
relation to this Agreement.  Lorem acknowledges that Cytori is subject to
certain United States laws, including the Foreign Corrupt Practices Act of 1977
and any of its amendments, which may apply to activities carried out on Cytori's
behalf outside the United States of America. Neither Party will take nor omit to
take any action if such act or omission would cause Cytori or Lorem to be in
violation of any such laws. Each party shall maintain, and upon reasonable
request provide to the other party, sufficient information to support its
compliance with such laws, and to support the other parties responses to any
investigation by a governmental authority. The parties acknowledge and agree
that compliance with this Section 3.13.1 is of material importance to this
contract, and that any breach of this Section may be considered grounds for
termination of the Agreement.
23

--------------------------------------------------------------------------------

3.13.2  United States Export Controls.  Cytori’s sale and delivery of Products
to Lorem shall be subject in all respects to such laws and regulations of the
United States of America (including, but are not limited to, those of the Export
Administration Regulations of the U.S. Department of Commerce (the “EAR”), and
the laws of the Territory (as applicable) which may restrict or require licenses
for the export of Items from the United States (and/or the Territory) and their
re-export from other countries) as shall from time to time govern the sale and
delivery of goods abroad by persons subject to the jurisdiction of the Territory
and the U.S.  Lorem shall not directly or indirectly export, re-export or
transship any of the Products, even though otherwise permitted by this Agreement
or by subsequent authorization from Cytori, except as shall be permitted by the
applicable laws in effect from time to time.  Upon the reasonable request by
Cytori, Lorem shall give written assurances against such export, re-export or
transshipment.


3.14
QUALITY & PACKAGING.

 
3.14.1 Product Quality. Cytori and each of its Assignees shall be responsible
for compliance with present and future applicable statutes, laws, ordinances and
regulations of the United States and the European Economic Community now or
hereafter in effect relating to the manufacture and quality of the Cytori
Products (Celution Devices and Consumables). Furthermore, Cytori and each of its
Assignees shall: (i) maintain and comply with inspection and process control
systems with respect to the manufacture of Products as required by applicable
law, and (ii) maintain a documented quality system that encompasses the
following areas: how quality documents are generated and controlled, how
manufacturing processes are controlled, how special or automated processes are
validated, how suppliers are controlled, how test equipment is calibrated and
controlled, handling of defective material, how corrective action processes are
controlled, and how statistical process control is implemented, The ISO
13485:2003 Standard and the FDA Quality System Regulation (Code of Federal
Regulations 21 CFR Part 820) should be referenced as examples of Quality System
structure and discipline. Cytori agrees that it shall at all times use its best
efforts to remain in compliance with all applicable Laws in the United States
and European Economic Community applicable to a medical device manufacturer.


3.14.1 Product Packaging.  Cytori agrees to cause the Cytori Products to be
packed pursuant to its standard export procedure and its quality systems, which
procedure and systems will be compliant with US & EU industry standards and all
applicable US & EU laws and regulations. The above notwithstanding, Lorem shall
be responsible for advising Cytori with respect to necessary compliance
information sufficient to comply with local packaging regulations and other
requirements in the Territory.
24

--------------------------------------------------------------------------------

3.15
PATENT OWNERSHIP AND RIGHTS TO INVENTIONS.



3.15.1 No Ownership By Lorem. Lorem shall not be deemed by anything contained in
this Agreement or done pursuant to this Agreement to acquire any right, title or
interest in or to any Cytori Intellectual Property Rights, including its
Patents, trade secrets or technology, or any patent now or hereafter covering or
applicable to any Cytori Product, nor in or to any invention or improvement now
or hereafter embodied in any Cytori Product, whether or not such invention or
improvement is patentable under the laws of any country. "Cytori Material" shall
include the Cytori Products, and any services or training provided by Cytori
related to the use of the Cytori Products, Cytori Intellectual Property Rights,
Cytori Regulatory Information and any other Cytori Confidential Information.


3.15.2 Inventions.  Cytori and Lorem hereby agree that any discoveries,
improvements, inventions, processes, techniques, know-how and data, whether or
not patentable, made or conceived or reduced to practice or learned by Lorem
and/or any of Lorem's Affiliates or sublicensees under this Agreement ("Lorem
Party(ies)"), that modifies or incorporates the Cytori Materials (such
discoveries, improvements, inventions, processes, techniques, know-how and data
are collectively referred to as "Lorem Inventions") are hereby granted to and
assigned perpetually and exclusively to Cytori world-wide, and such Lorem
Inventions shall be included in the  license to Lorem in Section 2.1 of this
Agreement for use in the Territory without any additional fee or royalty. Lorem
hereby agrees to promptly execute any required assignments or other documents
now or hereafter reasonably necessary to perfect Cytori’s ownership rights in
this Agreement.


3.15.3   Invention Disclosure. Lorem shall disclose in writing to Cytori all
Lorem Inventions that are directly related to the Cytori Materials, whether or
not patentable, within thirty (30) days of identification or development or
within thirty (30) days of Lorem' written receipt of same from any Lorem Party,
as the case may be).  Lorem, Cytori and the Lorem Parties shall cooperate to the
extent reasonably necessary in the preparation, filing and prosecution of any
patent applications.



3.16 ACCRUED LIABILITIES.  The expiration or sooner termination of Section 3 of
this Agreement for any cause shall not release any Party hereto from any
liability which, at the time of such expiration or termination, has already
accrued against such Party (or which thereafter may accrue against such Party in
respect of any act or omission occurring prior to such expiration or
termination), nor shall any such expiration or termination of this Agreement
affect in any way the survival of any right, duty or obligation of any Party
hereto which is expressly stated elsewhere in this Agreement to survive
expiration or earlier termination hereof.

25

--------------------------------------------------------------------------------

3.17 EXAMINATION AND AUDIT OF LOREM BOOKS & RECORDS.  Lorem (a) shall maintain
for at least five (5) years its books, records, contracts and accounts relating
to the marketing and sale of the Products, including, without limitation,
information concerning customer accounts, inventory levels, unit sales,
historical Cytori Product sales prices, competitor information, market trends
and strategies, and promotional activities (collectively, "Lorem Information"),
and (b) shall permit examination thereof at all reasonable times by Cytori. 
Lorem shall allow representatives of Cytori at any reasonable time to (c)
examine Lorem's place(s) of businesses and Lorem's inventory of the Products,
and (d) audit all Lorem Information connected with the sale of Products.  Lorem
shall provide Cytori with copies of any documents requested by Cytori as a
result of such examination or audit. In addition, Lorem’s (and each of its
subsidiaries) books and records shall be audited no less than annually by a
professional, reputable and accredited audit firm such as KPMG LLP, and Cytori
shall be provided full and unredacted copies of all audit reports generated by
such firm within five (5) business days of their presentation to Lorem.




3.18 TREATMENT OF CONFIDENTIAL INFORMATION.  All Confidential Information
disclosed by one Party to another in the course of this Agreement shall be
maintained confidential in accordance with the Mutual Nondisclosure Agreement
executed between the Parties concurrently herewith. As such, the Confidential
Information may not be used or disclosed by the receiving party except as
necessary to perform its rights or responsibilities specified in this
Agreement.  Upon expiration or sooner termination of this Agreement, the
Receiving Party shall immediately cease all use of the Disclosing Party’s
Confidential Information and shall, in accordance with Disclosing Party’s
reasonable written instructions, promptly return to Disclosing Party or destroy
all Confidential Information of the Disclosing Party, including, without
limitation, all copies (in electronic form or otherwise) in Receiving Party’s
possession and any notes or memoranda that contain Confidential Information of
the Disclosing Party.  The Receiving Party shall certify in a writing signed by
an officer or director of the Receiving Party that all such Disclosing Party
Confidential Information has been returned, deleted or destroyed.



3.19            LIMITATION OF LIABILITY.


TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL ANY PARTY
BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTY FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY NATURE (INCLUDING, BUT NOT LIMITED TO,
DAMAGES FOR LOSS OF BUSINESS, LOSS OF PROFIT OR REVENUES, LOSS OF USE OF THE
PRODUCTS OR ANY ASSOCIATED EQUIPMENT, COST OF CAPITAL, COST OF SUBSTITUTE
PRODUCTS, FACILITIES OR SERVICE, DOWNTIME, PERSONAL PROFITS, BUSINESS
INTERRUPTION, OR ANY OTHER PECUNIARY LOSS) ARISING OUT OF OR IN ANY WAY RELATED
TO THE PARTIES’ PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT, WHETHER
SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE
OR STRICT LIABILITY) OR OTHERWISE, EVEN IF THE OTHER PARTY HAS BEEN WARNED OF
THE POSSIBILITY OF SUCH DAMAGES.  EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
OTHERWISE IN THIS AGREEMENT, ALL REMEDIES PROVIDED FOR HEREUNDER, INCLUDING, BUT
NOT L! IMITED TO, THE RIGHT TO TERMINATE THIS AGREEMENT AND ALL OF THE REMEDIES
PROVIDED BY LAW (AND NOT EXCLUDED PURSUANT TO THE FOREGOING SENTENCE), SHALL BE
DEEMED CUMULATIVE AND NON EXCLUSIVE.
26

--------------------------------------------------------------------------------

4. MISCELLANEOUS PROVISIONS




4.1 Export Regulations.  Each Party shall be responsible for observing and
abiding by any and all export control laws and regulations (including, without
limitation, any and all costs associated therewith) applicable to the Cytori
Product(s).




4.2 Governing Law.  This Agreement shall be governed in all respects by the laws
of New York without regard to provisions regarding choice of laws.




4.3 Dispute Resolution.  All disputes arising out of or in connection with this
Agreement, or any relationship created by or in accordance with this Agreement,
shall be finally settled under the Rules of the American Arbitration Association
(the “Rules”) by three arbitrators.  Judgment on the award rendered by the panel
of arbitrators shall be binding upon the Parties and may be entered in any court
having jurisdiction thereof.  Lorem shall nominate one arbitrator and Cytori
shall nominate one arbitrator.  The arbitrators so nominated by Lorem and
Cytori, respectively, shall jointly nominate the third arbitrator within fifteen
(15) days following the confirmation of arbitrators nominated by Lorem and
Cytori.  If the arbitrators nominated by Lorem and Cytori cannot agree on the
third arbitrator, then such third arbitrator shall be selected as provided in
the Rules.  The place of the arbitration and all hearings and meetings shall be
San Diego, USA, unless the Parties to the arbitration otherwise agree.  The
arbitrators may order pre-hearing production or exchange of documentary
evidence, and may require written submissions from the relevant Parties hereto,
but may not otherwise order pre-hearing depositions or discovery.  The
arbitrators shall apply the laws of New York as set forth in Section 5.2;
provided, however, that the Federal Arbitration Act shall govern.  The language
of the arbitral proceedings shall be English.  The arbitrators shall not issue
any award, grant any relief or take any action that is prohibited by or
inconsistent with the provisions of this Agreement.



No arbitration pursuant to this Section 5.3 shall be commenced until the Party
intending to request arbitration has first given thirty (30) days written notice
of its intent to the other Party, and has offered to meet and confer with one or
more responsible executives of such other Party in an effort to resolve the
dispute(s) described in detail in such written notice.  If one or more
responsible executives of the other Party agree, within thirty (30) days after
receipt of such written notice, to meet and confer with the requesting Party,
then no arbitration shall be commenced until the Parties have met and conferred
in an effort to resolve the dispute(s), or until sixty (60) days has elapsed
from the date such written notice has been given.
27

--------------------------------------------------------------------------------

4.4 CLAIMS & INDEMNIFICATION.  Lorem shall promptly notify Cytori of any
potential or actual litigation or governmental activity in the Territory
relating to the Products or their use by Lorem of which Lorem becomes aware.
Lorem shall provide such notice as soon as possible, but not to exceed five (5)
business days from the time that Lorem learns of a threatened claim or 
litigation activity.




  (a) Indemnification by Lorem.  Except to the extent Cytori is obligated to
indemnify, defend and hold Lorem harmless hereunder, Lorem will indemnify,
defend and hold harmless Cytori and its affiliates, officers, directors and
employees (the "Cytori Indemnified Parties") from any claim, liability, loss,
damage, lien, judgment, expense and cost (including reasonable attorneys' fees
and other litigation expenses) with respect to any 3rd party claims against a
Cytori Indemnified Party arising from: (a) Lorem’s operations, or those of its
sublicensees and/or customers, and any Lorem facilities; (b) Lorem' or any
sublicensees or customers use of the Cytori Products outside the Fields of Use;
(c) Lorem' and Lorem managed facilities failure to comply with applicable Laws
in the Territory; or (d) the negligence or willful misconduct of Lorem, the
Lorem managed facilities or subcontractors, or Lorem Indemnified Parties in the
handling, storing, marketing, sale or disposal of the Cytori Products.  Nothing
in the foregoing shall obligate Lorem to indemnify Cytori to the extent a third
party claim is the result of a material breach by Cytori of this Agreement, or
to the extent the claim is one for which Cytori is obliged to indemnify Lorem
hereunder (collectively, "Cytori Claims").




  (b) Indemnification by Cytori.  Except to the extent Lorem is obligated to
indemnify, defend and hold Cytori harmless hereunder, Cytori will indemnify,
defend and hold harmless Lorem and its affiliates, officers, directors and
employees (the "Lorem Indemnified Parties") from any claim, liability, loss,
damage, lien, judgment, expense and cost (including reasonable attorneys' fees
and other litigation expenses) with respect to any 3rd party claims against an
Lorem Indemnified Party arising from: (a) any breach of Cytori's warranties set
forth in this Agreement; or (b) products liability claims or the negligence or
willful misconduct of Cytori or Cytori Indemnified Parties in the handling,
labeling, manufacture, inspection, packaging, storage and delivery of Cytori
Products to Lorem.  Nothing in the foregoing shall obligate Cytori to indemnify
Lorem to the extent any such claim is the result of a material breach by Lorem
of Lorem' obligations under this Agreement, or to the extent the claim is one
for which Lorem is obliged to indemnify Cytori hereunder. (collectively, "Lorem
Claims").




  (c) Procedure.  Indemnifying party shall have the right to control the defense
of any claim for which indemnification is tendered provided it promptly assumes
such defense and selects counsel reasonably acceptable to the party to be
indemnified, and provided reasonable assurances with respect to such defense can
be provided. The indemnified party shall cooperate in the defense and shall have
the right to consent to any settlement of the claims provided that such consent
may not be unreasonably withheld or delayed in the event that the proposed
settlement fully releases the indemnified party from all Claims.

28

--------------------------------------------------------------------------------

4.5 SUCCESSORS AND ASSIGNS.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be fully binding upon, the
successors, assigns, heirs, executors and administrators of the Parties hereto
whose rights or obligations hereunder are affected by such amendments.




4.6 ENTIRE AGREEMENT.  This Agreement and the attachments, schedules and
exhibits hereto, which are hereby expressly incorporated herein by this
reference, constitute the entire understanding and agreement between the Parties
with regard to the subject matter hereof and thereof, and supersedes, cancels
and annuls in its entirety any and all prior or contemporaneous agreements and
understandings, express or implied, oral or written among them with respect
thereto.  No alteration, modification, interruption or amendment of this
Agreement shall be binding upon the Parties unless in writing designated as an
amendment hereto, and executed with equal formality by each of the Parties.




4.7 NOTICES.  Except as otherwise expressly provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given (a) when hand
delivered to the other Party; (b) when received, if sent by facsimile at the
address and number set forth below, with a written confirmation copy of such
facsimile sent the next business day in accordance with (c) below; (c) the
second business day after deposit with a national overnight delivery service,
postage prepaid, addressed to the other Party as set forth below, provided that
the sending Party receives a confirmation of delivery from the delivery service
provider; or (d) if earlier, when actually received.



To Cytori:
To Lorem:
   
3020 Callan Road, San Diego, CA 92121, U.S.A.
Level 12, 2 Queen Street, Melbourne 3000, Australia
   
Attn:  Christopher J. Calhoun
Attn: Kian Thiam Lim
Fax:  858-458-0995
Fax: +613 9678 0088



A Party may change or supplement its address set forth above, or may designate
additional addresses, for purposes of this Section 4.6, by giving the other
Party written notice of the new address in the manner set forth above.



4.8 AMENDMENTS AND WAIVERS.  No term or provision of this Agreement may be
amended, waived, discharged or terminated orally but only by an instrument in
writing signed by the Party against whom the enforcement of such amendment,
waiver, discharge or termination is sought.  Any waiver shall be effective only
in accordance with its express terms and conditions.

29

--------------------------------------------------------------------------------

4.9 CUMULATIVE REMEDIES.  Unless expressly so stated in this Agreement in
respect of any particular right or remedy, the rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.




4.10 TITLES AND SUBTITLES.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.




4.11 RELATIONSHIP OF PARTIES.  This Agreement shall not be deemed to constitute
either Party, the agent, the partner, the licensee, the affiliate or the
representative of the other Party, and neither Party shall represent to any
third party that it has any such relationship or right of representation.




4.12 PRESS RELEASE.  No public announcements or press releases shall be issued
by either Party regarding this Agreement or any of the activities engaged in by
the Parties or Lorem pursuant to this Agreement without the prior written
approval of the other Party; provided, however, that either Party shall have the
right to make such public disclosure as may be necessary or appropriate to
comply with applicable securities or other laws.




4.13 COUNTERPARTS.  This Agreement may be executed by facsimile signature in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.




4.14 SEVERABILITY.  Should any provision of this Agreement be determined to be
illegal or unenforceable, such determination shall not affect the remaining
provisions of this Agreement.



IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
License/Supply Agreement as of the Effective Date.


CYTORI THERAPEUTICS, INC.
LOREM VASCULAR, PTY. LTD.
   
By: /s/ Christopher J. Calhoun
By:  /s/ Kian Thiam Lim
   
Christopher J. Calhoun
Kian Thiam Lim
   
Title:  CEO
Title:  Director
   
Date: January 30, 2014
Date: January 30, 2014



30

--------------------------------------------------------------------------------

LIST OF SCHEDULES


Schedule 1:
Description of Cytori Products
Schedule 2:
Initial Pricing
Schedule 3:
Limited Warranty





31

--------------------------------------------------------------------------------

SCHEDULE 1
DESCRIPTION OF CYTORI PRODUCTS
 
 
Product Name
Image
Description
 
 
 
Celution 800/IV Device
[image00007.jpg]
An automated, electromechanical device containing multilingual, interactive
software that facilitates the extraction and concentration of ADRCs, using
validated algorithms programmed into the device’s software, standardizing tissue
disaggregation, centrifugation and therapeutic- specific processes.
 
 
 
Celution 805/IV
Consumable Set
[image00008.jpg]
A sterile, single-use set used with the Celution Device to process tissue and
extract ADRCs within a closed system.
 
 
 
Celase Reagent
[image00009.jpg]
Celase® is a proprietary enzyme blend that releases ADRCs from the extracellular
matrix of adipose tissue, optimized for use with the Celution device and
consumable set. Celase is a sterile, pharmaceutical grade, mammalian-free
reagent that is manufactured in compliance with Good Manufacturing Practices
(GMP) standards.
 
 
 
Intravase Reagent or
Reagent B
[image00010.jpg]
Intravase® is a sterile, GMP-grade secondary reagent used with the Celution
System to prepare the Celution cell output for safe intravascular delivery.
Intravase is a highly purified product to assure the lowest levels of
impurities. Intravase is provided as a single-use unit which consists of a clear
glass vial within a protected canister
       
Cytori 200/CK
Convenience Kit
[image00011.jpg]
The Cytori 200/CK Procedure Pack contains all necessary components for a single
Celution procedure, including ancillary products for tissue collection, tissue
processing, and delivery. The ready-to-use components are single-use, minimizing
the risk of contamination for patients, healthcare staffs, surgeons, and system
operators.
      
Cytori 530/IS Tissue Collection Instrument Set
[image00012.jpg]
The Tissue Collection Instrument Set contains a collection of autoclavable
components required for liposuction (200-360mL of tissue) under local anesthesia
using a hand-held syringe.

 


32

--------------------------------------------------------------------------------

CYTORI CELL/TISSUE BANK PRODUCTS- FOR FIELDS OF USE
 
[image00013.jpg]
 
COMMON PART NAME
TITLE/DESCRIPTION

 
***
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
33

--------------------------------------------------------------------------------

Related banking products not included that
must be purchased separately by
the customer:
 
***


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
34

--------------------------------------------------------------------------------

 
***

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
35

--------------------------------------------------------------------------------

SCHEDULE 2
 
INITIAL PRICING



1. INITIAL PRICING FOR CHINA, HONG KONG, MALAYSIA:



INTRAVASCULAR PRODUCTS
PRICES
 
Celution 800/IV Device
***
 
Celution 805/IV Consumable Set
***
 
Cytori 200/CK Convenience Kit
***
 
Cytori 530/IS Tissue Collection Instrument Set
***

 
NON-VASCULAR PRODUCTS
PRICES
 
Celution 800/CRS Device
***
 
Celution 805/CRS Consumable Set
***
 
Cytori 200/CK Convenience Kit
***
 
Cytori 530/IS Tissue Collection Instrument Set
***

 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
36

--------------------------------------------------------------------------------

2. INITIAL PRICING FOR AUSTRALIA & SINGAPORE:



INTRAVASCULAR PRODUCTS
PRICES
 
Celution 800/IV Device
***
Celution 805/IV Consumable Set (includes Convenience Kit)
 
***
 
Cytori 530/IS Tissue Collection Instrument Set
***



NON-VASCULAR PRODUCTS
PRICES
 
Celution 800/CRS Device
***
 
Celution 805/CRS Consumable Set (includes Convenience Kit)
***
 
Cytori 530/IS Tissue Collection Instrument Set
***

 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
37

--------------------------------------------------------------------------------

SCHEDULE 3


LIMITED WARRANTY


LIMITED WARRANTY.  CYTORI Therapeutics, Inc. (CYTORI) warrants that the Celution
Devices and Celution Consumable Products will operate substantially in
conformance with CYTORI's published specifications and be free from defects in
material and workmanship, when subjected to normal, proper and intended usage by
properly trained personnel, for a period of one (1) year from the date of
shipment to end user (or “Buyer”), but in no event longer than two (2) years
from the  original Delivery Date from Cytori, whichever occurs first (the
"Warranty Period").  CYTORI agrees during the Warranty Period, provided it is
promptly notified in writing upon the discovery of any defect and further
provided that all costs of returning the defective Products to CYTORI are
pre-paid by Buyer, to repair or replace, at CYTORI's option, defective Products
so as to cause the same to operate in substantial conformance with said
specifications.  Replacement parts may be new or refurbished, at the election of
CYTORI.  All replaced parts shall become the property of CYTORI.  Shipment to
Buyer shall be paid for by CYTORI during the Warranty Period.  Lamps, fuses,
bulbs and other expendable items are expressly excluded from this limited
warranty.  Buyer shall not return a non-conforming or malfunctioning Product
having a risk of causing biological hazard to Cytori. In such case, Buyer must
retain such Product, and Contact Cytori for further assistance.  In no event
shall CYTORI have any obligation to make repairs, replacements or corrections
required, in whole or in part, as the result of (i) normal wear and tear, (ii)
accident, disaster or event of force majeure, (iii) misuse, fault or negligence
of or by Buyer, (iv) use of the Products in a manner for which they were not
designed, (v) causes external to the Products such as, but not limited to, power
failure or electrical power surges, (vi) improper storage of the Products or
(vii) use of the Products in combination with equipment or software not supplied
by CYTORI.  If CYTORI determines that Products for which Buyer has requested
warranty services are not covered by the warranty hereunder, Buyer shall pay or
reimburse CYTORI for all costs of investigating and responding to such request
at CYTORI's then prevailing time and materials rates.  CYTORI will provide
repair services or replacement parts that are not covered by the warranty during
the Warranty Period subject to Buyer’s payment to CYTORI at CYTORI's then
prevailing time and materials rates for such repairs.  ANY DAMAGE CAUSED BY
UNAUTHORIZED INSTALLATION, MAINTENANCE, REPAIR, SERVICE, RELOCATION OR
ALTERATION TO OR OF, OR OTHER TAMPERING WITH, THE PRODUCTS PERFORMED BY ANY
PERSON OR ENTITY OTHER THAN CYTORI (OR CYTORI’S CERTIFIED DESIGNEES) WITHOUT
CYTORI'S PRIOR WRITTEN APPROVAL, OR DAMAGE CAUSED BY USE OF REPLACEMENT PARTS
NOT SUPPLIED BY CYTORI, SHALL IMMEDIATELY VOID AND CANCEL ALL WARRANTIES WITH
RESPECT TO SUCH DAMAGE
 
 
38

--------------------------------------------------------------------------------